DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-9, 12, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2018/0128857 to Ohlen (Ohlen).
Claim 1
With regard to an interface configured to receive a signal, in particular a radio frequency (RF) signal; Ohlen teaches an input for receiving an RF signal (Fig. 1, input 18; par. 39).
With regard to an analog-to-digital converter configured to digitize the received signal; Ohlen teaches that the signal is sent to a processing unit, which would inherently require digitizing the signal (Fig. 1, processing unit 16; par. 40).
With regard to one or more processors configured to detect a trigger event in the digitized signal based on the digital signal having a certain preset shape; Ohlen teaches detecting trigger events with various triggers that can detect signal shape and a storage for storing trigger events (Fig. 1, data storage 26; pars. 45, 50, 60).
With regard to wherein the one or more processors are configured to store a segment of the digitized signal in a memory of the signal analyzer if the trigger event is detected in the digitized signal; Ohlen teaches storing trigger events in a data storage (Fig. 1, data storage 26; par. 45).
With regard to wherein the one or more processors are configured to analyze the stored segment of the digitized signal in order to detect signal anomalies including glitches in the stored segment of the digitized signal; Ohlen teaches subsequently applying different triggers to detect other trigger events such as glitches (pars. 45, 60-62).
Claim 6
Ohlen teaches that the signal anomalies are associated with the stored segment of the digitized signal (pars. 60-62).
Claim 7
Ohlen teaches that the one or more processors are configured to detect the signal anomalies based on a frequently occurring change, of the level of the digitized signal above or below a threshold value, by a deviation of the digitized signal from a cyclical signal shape and/or by a deviation of the digitized signal from a known signal spectrum (pars. 42, 53, 55).
Claim 8
Ohlen teaches that signal analyzer comprises an oscilloscope (par. 37).
Claim 9
With regard to receiving the signal; Ohlen teaches an input for receiving an RF signal (Fig. 1, input 18; par. 39).
With regard to digitizing the received signal; Ohlen teaches that the signal is sent to a processing unit, which would inherently require digitizing the signal (Fig. 1, processing unit 16; par. 40).
With regard to detecting a trigger event in the digitized signal based on the digital signal having a certain preset signal shape; Ohlen teaches detecting trigger events with various triggers that can detect signal shape and a storage for storing trigger events (Fig. 1, data storage 26; pars. 45, 50, 60).
With regard to storing a segment of the digitized signal in a memory if the trigger event is detected in the digitized signal; Ohlen teaches storing trigger events in a data storage (Fig. 1, data storage 26; par. 45).
With regard to analyzing the stored segment of the digitized signal in order to detect signal anomalies, including glitches, in the stored segment of the digitized signal; Ohlen teaches subsequently applying different triggers to detect other trigger events such as glitches (pars. 45, 60-62).
Claim 12
Ohlen teaches that the trigger event is detected based on the digital signal exceeding or falling below a certain signal level and/or the digital signal having a certain preset signal shape (par. 60).
Claim 14
Ohlen teaches that the signal anomalies are associated with the stored segment of the digitized signal (pars. 60-62).
Claim 15
Ohlen teaches that the signal anomalies are detected based on a frequently occurring change, of the level of the digitized signal above or below a threshold value, by a deviation of the digitized signal from a cyclical signal shape and/or by a deviation of the digitized signal from a known signal spectrum (pars. 42, 53, 55).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohlen in view of US Patent Application Publication 2009/0055111 to Williams et al. (Williams).
Claim 2
Ohlen teaches all the limitations of claim 1 upon which claim 2 depends.  Ohlen does not teach a display, wherein the display is configured to display a list of stored segments of digitized signals, detected signal anomalies and/or time stamps of the detected signal anomalies.  Williams teaches displaying a time tag list for particular events (par. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the analyzing device, as taught by Ohlen, to include a time tag list, as taught by Williams, because then the display would have facilitated analysis of events that happen over a period of time as opposed to looking at data from a single event at a single time (Williams, pars. 4, 5).
Claim 10
Ohlen teaches all the limitations of claim 9 upon which claim 10 depends.  Ohlen does not teach displaying a list of: stored segments of digitized signals, detected signal anomalies and/or time stamps of the detected signal anomalies.  Williams teaches displaying a time tag list for particular events (par. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the analyzing device, as taught by Ohlen, to include a time tag list, as taught by Williams, because then the display would have facilitated analysis of events that happen over a period of time as opposed to looking at data from a single event at a single time (Williams, pars. 4, 5).
Claim(s) 3, 4, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohlen in view of US Patent No. 6,718,316 to Higgins (Higgins).
Claim 3
Ohlen teaches all the limitations of claim 1 upon which claim 3 depends.  Ohlen does not teach that the one or more processors are configured to use a machine learning algorithm to detect the anomalies in the stored segment of the digitized signal.  Higgins teaches using a neural network to determine if there is an anomaly in a waveform (col. 2, lines 48-62).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the analyzing device, as taught by Ohlen, to include a neural network, as taught by Higgins, because then there would have been efficient detection for noise and non-noise anomalies in a received signal (Higgins, col. 2, lines 28-37).
Claim 4
Ohlen teaches all the limitations of claim 1 upon which claim 4 depends.  Ohlen does not teach that the one or more processors comprises a trained neural network.  Higgins teaches using a neural network to determine if there is an anomaly in a waveform (col. 2, lines 48-62).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the analyzing device, as taught by Ohlen, to include a neural network, as taught by Higgins, because then there would have been efficient detection for noise and non-noise anomalies in a received signal (Higgins, col. 2, lines 28-37).
Claim 11
Ohlen teaches all the limitations of claim 9 upon which claim 11 depends.  Ohlen does not teach that the step of analyzing the stored segment of the digitized signal is carried out by a machine learning algorithm, which is employed by a trained neural network.  Higgins teaches using a neural network to determine if there is an anomaly in a waveform (col. 2, lines 48-62).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the analyzing device, as taught by Ohlen, to include a neural network, as taught by Higgins, because then there would have been efficient detection for noise and non-noise anomalies in a received signal (Higgins, col. 2, lines 28-37).
Claim 13
Ohlen teaches all the limitations of claim 9 upon which claim 13 depends.  Ohlen does not teach that a trigger type and/or a trigger parameter of the trigger event is determined by a further neural network.  Higgins teaches using a neural network to determine if there is an anomaly in a waveform (col. 2, lines 48-62).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the analyzing device, as taught by Ohlen, to include a neural network, as taught by Higgins, because then there would have been efficient detection for noise and non-noise anomalies in a received signal (Higgins, col. 2, lines 28-37).
Response to Arguments
Applicant's arguments filed 6 October 2022 have been fully considered but they are not persuasive. With regard to the independent claim, Applicant states that there is no mention of detection in the manner now claimed: “detect a trigger event in the digitized signal based on the digital signal having a certain preset shape.”  However, Ohlen teaches various trigger types that may be based on a signal having a certain preset shape (par. 60).  Further, several of these trigger types match the trigger types used to detect a certain preset signal shape disclosed by Applicant in the specification at page 8, lines 4-11.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212. The examiner can normally be reached M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MANUEL L BARBEE/Primary Examiner, Art Unit 2857